Title: To Alexander Hamilton from Aaron Ogden, 7 June 1799
From: Ogden, Aaron
To: Hamilton, Alexander


Sir.
Elizabeth Town [New Jersey] June 7. 1799

In answer to yours of this day, I have to inform, that Reading was the more particular station, contemplated to have been taken by Major Adlum. Easton is within his district, and perhaps, nearly equally convenient. He has written to me that the spirit of disaffection, in the greater part of his district, will retard the recruiting very much, so that his aid in this service will be very important, and I should be really sorry if the nature of the Command of a detachment at Easton, should be such, as would necessarily confine him there, altogether, or otherwise very materially interfere with the service in which he is, at present, zealously engaged.
With the highest respect   I have the honor to be   Sir. your mo ob Servt.
Aaron Ogden
